Citation Nr: 0607502	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-12 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) on the basis of entitlement to service connection for 
the cause of the veteran's death.

2.  Eligibility to Dependents' Educational Assistance under 
38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1947.  He died in June 2001.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 decision of the RO.

In her substantive appeal, the appellant requested a hearing 
before a Veterans Law Judge.  A videoconference hearing was 
scheduled to take place in January 2003.  On the date of the 
scheduled hearing, her representative submitted a statement 
indicating that the appellant was unable to attend the 
hearing for health reasons and that she wished for the appeal 
be decided on its merits.  A request for a hearing may be 
withdrawn by a representative with the appellant's consent.  
38 C.F.R. § 20.704(e).  Based on the representative's 
statement, the Board presumes the appellant gave such 
consent, and her hearing request is now considered withdrawn. 

In August 2003, the Board remanded this case to the RO for 
further development of the evidence and other procedural 
action.


FINDINGS OF FACT

1.  The veteran died in June 2001.  The immediate cause of 
death was congestive heart failure due to coronary artery 
disease (CAD); other significant conditions contributing to 
death but not resulting in the underlying cause were listed 
as dementia, hypertension, and hyperlipidemia.  

2.  At the time of his death, the veteran was service 
connected for residuals of bilateral trenchfoot, which was 
rated 10 percent disabling.  

3.  There is no competent medical evidence indicating that 
the veteran's congestive heart failure and CAD are related to 
any in-service disease or injury.

4.  The veteran did not die as a result of a service-
connected disability and did not during his lifetime have a 
permanent total service-connected disability.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.312 (2005).

2.  The claim to establish basic eligibility to Survivors and 
Dependents Educational Assistance under Chapter 35 of Title 
38 of the United States Code is denied as a matter of law.  
38 U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The Board has thoroughly reviewed all the evidence in the 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail all of the extensive evidence submitted 
by the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record but need not discuss each individual piece 
of evidence).  The Board's discussion focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or does not show, regarding the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

In opening, the Board notes that the veteran served in combat 
during World War II.  He was the recipient of the Combat 
Infantryman Badge and a Purple Heart.  

The September 1947 discharge medical examination report 
indicated blood pressure of 120/68.  All systems were found 
to be normal.  The service medical records reflect treatment 
for several acute conditions, which appear to have resolved 
in due course and without incident.

By June 1955 rating decision, the RO granted service 
connection for residuals of "bilateral trenchfeet."  A 10 
percent disability evaluation was assigned.  That rating was 
in effect until the veteran's death in June 2001.

Private medical records dated in September 1999 reflect the 
following diagnoses: CAD, hypertension, hyperlipidemia, 
gastroesophageal reflux disease (GERD), peptic ulcer disease, 
osteoarthritis, pneumonia, status-post lumbar surgery, 
transurethral resection of the prostate (TURP), and radical 
surgery of the glans penis.

In April 2001, the veteran was admitted to the Clark Regional 
Medical Center.  The admission report indicated that the 
reason for admission was acute subendocardial myocardial 
infarction.  The report reflected that the veteran had severe 
CAD.  The veteran's condition was felt to be inoperable.  The 
prognosis was assessed as poor.  A problem list included 
ischemic cardiomyopathy, left subclavian artery stenosis, 
peripheral vascular disease in the feet, hypertension, mild 
dementia, congestive heart failure, GERD, osteoarthritis, a 
history of pneumonia, low back pain status-post lumbar 
surgery, transurethral resection of the prostate (TURP), and 
surgery of the glans penis for squamous cell carcinoma.


The veteran was discharged in May 2001.  The discharge 
diagnoses were acute subendocardial non-Q wave myocardial 
infarction that was inoperable in a patient who was not a 
candidate for interventional therapy, ischemic 
cardiomyopathy, congestive heart failure, CAD, hypertension, 
hyperlipidemia, renal insufficiency, chronic obstructive 
pulmonary disease, dementia, GERD, peptic ulcer disease, 
osteoarthritis, status-post lumbar surgery, status-post TURP, 
status-post squamous cell carcinoma of the glans penis, 
history of pneumonia, mild hyperglycemia, and borderline 
elevated potassium.  The report indicated that the veteran 
had previously undergone a coronary artery bypass graft.  The 
veteran was discharged to the care of his family.

The veteran died in June 2001.  The immediate cause of death 
was listed as congestive heart failure due to CAD.  Other 
significant conditions contributing to death but not 
resulting in the underlying cause were dementia, 
hypertension, and hyperlipidemia.  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to an appellant's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the appellant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection Cause of Death 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular-
renal disease and hypertension, when manifested to a 
compensable degree within the initial post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

Notwithstanding the lack of a evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312.

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Regarding the veteran's one service-connected disability, 
that is, bilateral residuals of trenchfoot, the evidence does 
not reflect any nexus between it and congestive heart failure 
due to CAD, the listed cause of the veteran's death.  Thus, 
service connection for the cause of the veteran's death 
cannot be granted based on the veteran's one service-
connected disability.  38 C.F.R. § 3.312.

The Board observes that there is no other indication of 
record that the veteran's CAD and ultimate congestive heart 
failure had anything to do with service.  No heart 
abnormality was found in service or on separation from 
service.  It appears, indeed, that heart problems did not 
emerge until many decades after service.  As such, again, 
service connection for the cause of the veteran's death 
cannot be granted.  Id.  

The Board notes that hypertension was listed as a significant 
condition contributing to the veteran's death but not 
resulting in its underlying cause.  Without addressing the 
precise extent to which hypertension contributed to the 
veteran's death, the Board determines that service connection 
for the cause of the veteran's death cannot be granted on the 
basis of hypertension.  The veteran's hypertension would have 
been presumptively service connected had it manifested within 
one year of service.  38 C.F.R. §§ 3.307, 3.309.  On 
separation from service, the veteran's blood pressure was 
normal.  The first diagnosis of hypertension in the record is 
dated in 1999, over half a century after the veteran's 
separation from service.  Thus, his hypertension cannot be 
said to be a presumptively service-connected disability.  It 
follows that service connection for the cause of the 
veteran's death cannot be granted on the basis of 
hypertension because hypertension is not a service-connected 
disability.  38 C.F.R. § 3.312.

In sum, there is no evidence of in-service incurrence or 
aggravation of a disease or injury and no medical evidence of 
a nexus between the claimed in-service disease or injury and 
death.  38 C.F.R. § 3.312; Hickson, 12 Vet. App. at 253.  The 
Board can consider only the evidence before it.  This 
evidence does not support a conclusion that the veteran's CAD 
and ultimate congestive heart failure were in any was related 
to service or to a service-connected disability.  There is no 
basis, therefore, upon which to grant service connection for 
the cause of the veteran's death.  Id.

The Board recognizes the appellant's contention that the 
veteran's heart disease was somehow related to incurring 
frozen feet during service.  Although the Board recognizes 
the sincerity of her beliefs, the fact remains that no 
medical professional has ever indicated this possibility.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Survivors' and Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

The basic prerequisite to establish basic eligibility for 
Survivors' and Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the U.S. Code is that the veteran 
have had a permanent and total service-connected disability 
at the date of death or have died as a result of the service-
connected disability.  See 38 C.F.R. § 3.807(a).  In this 
case, the entitlement criteria specified by law have not been 
satisfied.  The veteran did not have a permanent and total 
service-connected disability at the time of his death.  The 
Board, as discussed above, had determined that the veteran's 
death did not result from a service-connected disability.

Where the law rather than the evidence is dispositive of a 
claim, the appeal must be denied or terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law 
is dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); see also Sabonis v. 
Brown, 6 Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 
(Fed. Cir. 1995).  Accordingly, since the criteria for 
eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, 
are not met, the appeal as to that issue is denied as a 
matter of law.



Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist those claiming VA benefits.

The VCAA notice requirements have been satisfied by virtue of 
several letters sent to the appellant.  The first such letter 
was provided to her in March 2003 by the Board.  After 
subsequent caselaw determined the Board could not, in the 
first instance, provide VCAA notice, the case was remanded, 
and additional letters were sent to her in December 2003 and 
February 2005.  Those letters advised the appellant of what 
information and evidence was needed to substantiate the 
claims decided herein and of her and VA's respective duties 
for obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  She was specifically told that it was her 
responsibility to support the claims with appropriate 
evidence.  The Board's March 2003 letter and the RO's 
February 2005 letter specifically told the appellant to 
provide any relevant evidence in her possession.  

The appellant has not alleged that VA failed to comply with 
the notice requirements of VCAA.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  In addition, by virtue of the 
rating decision on appeal, the statement of the case, and the 
supplemental statement of the case, she was provided with 
specific information as to why these particular claims were 
being denied, and of the evidence that was lacking.  She was 
also supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) in the supplemental statement of the case.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (in 
this case the RO) decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  That did not occur herein.  However, the 
appellant still has the right to VCAA content complying 
notice and proper subsequent VA process, and that has been 
done, as discussed above.  The Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the appellant in 2003 was not given prior to the 
first adjudication of the claims, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the claims were readjudicated, with additional notice letters 
provided later in 2003 and again in 2005, and an additional 
supplemental statement of the case was provided in November 
2005.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of her 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  Identified private medical records were also obtained.  
Pursuant to remand, the appellant identified Clark Regional 
Medical Center and Dr. Ott, and those records were received.  
The appellant has at no time referenced outstanding records 
that she wanted VA to obtain or that she felt were relevant 
to the claims.  After the case returned to the Board from 
remand, a release was received from the appellant identifying 
Dr. Ott.  However, Dr. Ott's treatment records of the veteran 
had previously been obtained in October 2005, covering the 
time period 1993 to 2001, in response to VA's request for all 
records.  The second release received from the appellant 
identifying Dr. Ott did not include any dates and did not 
indicate records previously obtained were incomplete in any 
way.  Therefore, the Board concludes the appellant simply 
mistakenly completed another release form, and no further 
action is needed.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
38 U.S.C.A. § 5103A(d).  A medical opinion, however, need 
only be obtained if (1) there is competent evidence of a 
current disability, and (2) evidence that the disability or 
symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  Because 
there is no demonstrated factual basis to relate the 
veteran's death to service as discussed above, a medical 
opinion regarding whether the cause of the veteran's death 
and its relationship to service would be of no value in this 
case.  VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  

VA satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, she is not prejudiced 
by the Board considering the merits of the claims in this 
decision.


ORDER

The appeal is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


